865 F.2d 1259Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Billy Dykes REDFEARN, Petitioner-Appellant,v.K.L. SETZER;  Lacy Thornburg, Attorney General of NorthCarolina, Respondents-Appellees.
No. 88-6683.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 30, 1988.Decided:  Dec. 20, 1988.

Billy Dykes Redfearn, appellant pro se.
Barry Steven McNeill (Office of the Attorney General), for appellees.
Before K.K. HALL, JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Billy Dykes Redfearn seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Redfearn v. Setzer, C/A No. 86-582-C-C-M (W.D.N.C. May 13, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.